Citation Nr: 1627787	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for paroxysmal atrial fibrillation (claimed as heart disease).  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In March 2015, the Veteran submitted additional medical evidence and enclosed a waiver of RO consideration.  The Board has accepted this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2015).  

The issue of entitlement to service connection for bilateral hearing loss on the merits is addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for entitlement to service connection for paroxysmal atrial fibrillation.  
2. A June 2003 rating decision that denied service connection for bilateral hearing loss and tinnitus was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

3. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claims.

4. Competent and credible evidence indicates the Veteran's tinnitus was incurred in service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of appeal as to the issue of entitlement to service connection for paroxysmal atrial fibrillation have been met.  38 U.S.C.A.                 § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. New and material evidence has been submitted, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).

3. The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Paroxysmal Atrial Fibrillation Claim

During his February 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for paroxysmal atrial fibrillation.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.  

II. New and Material Evidence

The Veteran's claims seeking entitlement to service connection for bilateral hearing loss and tinnitus were previously denied in a June 2003 rating decision.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the June 2003 rating decision consisted of the Veteran's service treatment records, lay statements, and a VA examination report.  The claims were denied because bilateral hearing loss and tinnitus were found to neither have occurred in service nor to have been caused by service.  

The evidence received since that time includes the Veteran's testimony that he has experienced tinnitus since an artillery round exploded in his gun barrel during service in Vietnam, and that his hearing loss began shortly after that incident.  It also includes a report from a March 2015 private audiological evaluation, containing an opinion linking the Veteran's hearing loss to service, and a finding that his tinnitus is likely associated with the hearing loss.  Such evidence is presumed credible solely for the purposes of determining whether to reopen the claims.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)

Accordingly, as such evidence relates to unestablished facts necessary to substantiate the claims, it is new and material, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  

III. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service 
either has not been established or might reasonably be questioned.  38 C.F.R.             § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)    (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R.    § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

As previously noted, the Veteran asserts that he has experienced tinnitus since an artillery round exploded in his gun barrel during service in Vietnam.  He also reported that he served on a fire base where he was exposed to noise from nine artillery guns constantly firing and was not issued hearing protection.  The Veteran's Military Occupational Specialty (MOS) was Field Artillery Batteryman, and service treatment records reflect that the Veteran suffered a wrist sprain while using artillery rounds in July 1968.  After service, the Veteran worked at a factory where he wore hearing protection.   

The record reflects a current diagnosis of tinnitus.  The Veteran testified that he currently experiences tinnitus and the January 2003 VA examiner and March 2015 private audiologist also noted the Veteran's reports of tinnitus.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.

After review of the evidence of record, the Board finds that service connection for tinnitus is warranted.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds that the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.  His reports are also supported by his service personnel and treatment records showing artillery use.  Further, the Veteran's statements also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  Additionally, there is no medical opinion of record against the claim.  

In light of the evidence of record, including the Veteran's competent and credible reports of tinnitus that has continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).


ORDER

The appeal as to the issue of entitlement to service connection for paroxysmal atrial fibrillation is dismissed.

The claim for service connection for bilateral hearing loss is reopened.

The claim for service connection for tinnitus is reopened, and service connection is granted. 


REMAND

The Board finds that additional development is necessary prior to adjudication of the bilateral hearing loss claim.  

As previously noted, the Veteran contends that his hearing loss began shortly after the artillery round explosion and has continued since.  This contention was not considered by the January 2003 VA examiner in providing his etiology opinion.  The March 2015 private audiologist opined that the current hearing loss is related to service, but did not provide a rationale for her conclusion.  Moreover, the private audiologist did not reconcile her assertion that "possible excessive noise exposure in the workplace and history of right aural surgery are possible attributing factors to his hearing loss," with her positive nexus opinion.  In light of the foregoing, the Board finds that the medical opinions of record do not provide an adequate basis to decide the claim, and that an additional examination and opinion are required.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from June 2011 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for hearing loss since March 2015.  After securing the necessary releases, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Then, schedule the Veteran for a VA audiological examination.  The claims file must reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.

Following examination of the Veteran and review of the claims file, the examiner should respond to the following:


Please opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss had its onset in or is related to any in-service disease, event, or injury, including noise exposure; and, whether it is at least as likely as not that any current bilateral sensorineural hearing loss manifested to a compensable degree within one year of service discharge.  Please explain the reason for the conclusion.

In rendering this opinion, the examiner should specifically address the following:

* The Veteran's report that he first experienced hearing loss shortly after an artillery round exploded in a gun barrel that he was firing, and that his hearing loss has continued since that time.

* The Veteran's report that he served on a fire base and was exposed to multiple firing artillery pieces. 

* The Veteran's report that he did not use hearing protection during service.  

* The March 2015 private audiological examination, and that audiologist's conclusion that the Veteran's current hearing loss was likely caused by, a result of, or has been worsened by military noise exposure.

* The significance of the March 2015 private audiologist's notation that "possible excessive noise exposure in the workplace and history of right aural surgery [were] possible attributing factors to his hearing loss."

The examiner is also advised the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service. 

If the examiner finds it significant that the Veteran did not have hearing loss in service, then the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit       sought on appeal remains denied, the Veteran and        his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to    the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


